*567OPINION

Per Curiam:

Lawrence Arvey was admitted to bail in the amount of $100,000, pending resolution of this appeal from a judgment of conviction. Thereafter, he failed to appear before a district court on other criminal charges and the judge of that court issued a bench warrant for Arvey’s arrest.
The state has filed motions contending that (1) Arvey’s fugitive status warrants forfeiture of the $100,000 bail posted in this case; and, (2) we should dismiss this appeal. We agree with both contentions.
An appellate court is vested with broad discretion in its disposition of appeals by escaped convicted felons. See, for example, Molinaro v. New Jersey, 396 U.S. 365 (1970), and cases cited therein. In Molinaro a convicted felon had escaped pending an appeal and bail had already been revoked. There, the High Court summarily dismissed saying: “No persuasive reason exists why this Court should proceed to adjudicate the merits of a criminal case after the convicted defendant who has sought review escapes from the restraints placed upon him pursuant to the conviction.” Id. at 366.
The language in Molinaro is appropriate here, where, in our view, the facts and circumstances warrant the exercise of our discretion to unconditionally dismiss the appeal and forfeit the $100,000 bail. Accordingly, both of respondent’s motions are granted.
Remittitur shall issue forthwith.
It is so ORDERED.